      Case 16-00490-lmj13         Doc 52     Filed 06/05/20    Entered 06/05/20 11:38:39         Desc
                                                Page 1 of 1
                            IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE SOUTHERN DISTRICT OF IOWA

In the Matter of:
Scott David Clark,                                                      Case No. 16−00490−lmj13
                          Debtor(s)


                                 June 10, 2020 Courtroom Hearing on:
                             Debtor(s) Motion for Entry of Discharge (#45)


Court Reporter:   N/A
Appearances:      N/A



                                                 ORDER
                                  (date entered on docket: June 5, 2020)



It is hereby ORDERED that:

  The matter is continued for further hearing on at in VTC Courtroom, 3rd Floor, U.S. Courthouse
  Annex, 110 East Court Avenue, Des Moines, Iowa and United States Courthouse, 8 South 6th Street,
  Room 205, Council Bluffs, Iowa.

  The motion for entry of discharge is granted. The Clerk of Court shall enter and serve on everyone in
  this case the General Discharge (Form 1115). Today's record shall constitute the Court's findings and
  conclusions pursuant to Rules 7052 and 9014 of the Federal Rules of Bankruptcy Procedure.

  Whereas a review of the docket indicates (1) the debtor completed the required financial management
  course, (2) Rule 3002.1(f) of the Federal Rules of Bankruptcy Procedure does not apply (it appears
  relief from the automatic stay was granted as to the debtor's principal residence before the Chapter 13
  Trustee paid the large prepetition arrearage claim in full), and (3) no party in interest filed an objection
  to the motion in compliance with paragraph 4 of the April 17, 2020 Notice of Hearing, the June 10,
  2020 hearing is canceled.


                                                                        /s/ Lee M. Jackwig

                                                                        U.S. BANKRUPTCY JUDGE




Parties receiving this order from the Clerk of Court:
   Electronic Filers in this Chapter Case
   Others:
